Citation Nr: 1748856	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-01 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. M. Donoho, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from October 1982 until February 1986. 

This matter comes to the Board of Veterans' Appeals (hereinafter "the Board") on appeal from a February 2011 rating decision of the Department of Veterans Affairs ("VA) Regional Office ("RO") in St. Petersburg, Florida. 

The issue of service connection to a right knee disability has twice previously been before the Board, and twice has it been remanded for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence for service connection to a right knee disability stands in relative equipoise; thus, resolving all doubt in the Veteran's favor, the criteria for service connection have been met. 


CONCLUSION OF LAW

The criteria for a service connection to a right knee disability, more specifically diagnosed as degenerative arthritis and osteoarthritis status post anterior cruciate ligament ("ACL") reconstruction, have been met. 38 U.S.C.A. §§ 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 , 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 ("VCAA")

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). In this decision, the Board grants service connection to the Veteran's right knee disability, which represents a complete grant of the benefits sought with regard to the appeal of that matter. Thus, any deficiency in VA's compliance is deemed to be harmless error, and it is not necessary to further discuss the duties to notify and assist. 

Legal Criteria, Factual Background, and Analysis

The evidence of a direct service connection is in relative equipoise; accordingly, the Veteran is entitled to service connection for a right knee disability. 

The Veteran has consistently contended that the disagnosed deterioration of his right knee is attributable to a number of documented acute injuries that he suffered while in active military service. The Board notes that the Veteran also claims that his right knee disability is secondary to his service connected left knee disability; although the RO appears not to have considered that contention, the Board's disposition of the Veteran's claim on a direct basis obviates the need to address alternative theories of entitlement. 

Direct service connection is established if a particular injury or disease resulting in disability was incurred in active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). The determination whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2016). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the claimant will be given the benefit of the doubt in resolving each such issue. 38 U.S.C.A.              § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016). When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes the record clearly establishes that the Veteran has a current disability. See VA Treatment Records (containing diagnoses of osteoarthritis and arthralgia of the right knee). Likewise clear is the fact that the Veteran was injured while in active military service. See Service Treatment Records (documenting treatment of the Veteran's right knee on four separate occasions). With the first two elements of service connection thus established, the inquiry turns to the third: whether there is a nexus or relationship between the two.  

Relevant to that question are the three separate VA examinations have been performed regarding the Veteran's knees: first, in October 2010; then, in April 2016; and finally, in May 2017. Each concluded it  was less likely than not that his right knee disability was caused by, or incurred in, his military service. Instead, the examinations opined that the right knee injury was more likely attributable to acute or lifestyle conditions of the Veteran's post-service life. 

In its previous remands the Board determined that the October 2010 and April 2016 examinations to be deficient. The first did not affirmatively opine on the etiology of the Veteran's right knee disability or adequately comment on the history of right knee symptomatology in service and at discharge. The second likewise failed to offer an etiological opinion regarding the right knee, instead focusing on the Veteran's left knee, which, during the pendency of these proceedings, has been service connected. 

The May 2017 examination, however, fully complied with the Board's directives and offered a factually predicated and well-reasoned opinion that the Veteran's current disability was less likely than not etiologically related to his documented knee injuries in service. 

But the Board must also weigh the "Medical Summary from Lake Baldwin Outpatient Clinic" that the Veteran provided after the most recent remand. Although apparently focused on the Veteran's left knee, that summary opines that the degenerative changes visible in the knee were possibly post-traumatic, and, therefore, a progression of the knee conditions noted in the STRs. In addition, that summary specifically notes that the Veteran suffered a right ACL tear in 1985, a time, the Board notes, during which he was in active military service. 

The Board is thus faced with medical evidence cutting both ways. Cf. Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (noting that conflicting medical evidence must be considered and weighed) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). With no clear basis on which to discriminate between the medical evidence, and with due weight accorded to the Veteran's own reports, the Board finds that the evidence for and against the claim is at least in equipoise. Therefore, reasonable doubt must be resolved in favor of the Veteran. The Board finds that the Veteran's right knee disability is related to his active military service. Consequently, entitlement to service connection for a right knee diability is warranted. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for right knee disability is granted. 



____________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


